Citation Nr: 0335659	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for Raynaud's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had almost continuous active duty from July 1962 
to September 1975.


FINDING OF FACT

The veteran has Raynaud's disease which is monitored by VA 
medical care providers, he reports pain, sensitivity to 
temperature, and daily attacks; however, outpatient treatment 
records dated from 1999 do not describe even a single 
characteristic attack.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for Raynaud's disease are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claim an increased 
rating in a letter of June 2001.  He was notified of the laws 
and regulations regarding increased ratings in a February 
2002 Statement of the Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records identified by the veteran were obtained in support of 
his claim.  These records reflect his current disabilities 
and the treatment he receives.  He was also provided with a 
VA examination.  In a May 2002 contact, after receiving the 
Statement of the Case, the veteran that his appeal be sent to 
the Board of Veterans Appeals (Board) as soon as possible.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(2003).  

In this case, review of the claims file reveals that the 
veteran was not given a deadline or timeframe in which to 
submit evidence in support of his claim.  Moreover, there is 
no indication of available pertinent evidence that has not 
bee obtained.  The Board is therefore of the opinion that no 
prejudice has accrued to the veteran through the notification 
that he received.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issue of entitlement to 
an increased disability rating for Raynaud's disease.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Raynaud's disease was initially manifested and diagnosed 
during the veteran's final year of service.  A Medical Board 
was convened and recommended that the veteran was unfit for 
duty due to Raynaud's disease.  He described Raynaud's 
phenomenon with cold exposure.  Following his discharge from 
service in September 1975, he applied for and was awarded VA 
compensation for Raynaud's disease.  A 20 percent disability 
rating was assigned at that time, effective the date of the 
veteran's discharge from service.  The 20 percent disability 
rating has thus been in effect since September 1975.  Under 
governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  The 20 percent rating is thus 
preserved at that level.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Governing regulation provides that Raynaud's disease (also 
called Raynaud's syndrome) will be evaluated according to the 
following criteria:  Raynaud's disease with two or more 
digital ulcers plus autoamputation of one or more digits and 
a history of characteristic attacks will be evaluated as 100 
percent disabling.  Raynaud's disease with two or more 
digital ulcers and a history of characteristic attacks will 
be evaluated as 60 percent disabling.  Raynaud's disease with 
characteristic attacks occurring at least daily will be 
evaluated as 40 percent disabling.  The veteran's current 
disability rating of 20 percent is assigned for 
characteristic attacks occurring four to six times a week.  
"Characteristic attacks" are defined as sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upsets.  
These evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117.

On VA examination in January 1978, the veteran described his 
Raynaud's disease as having improved, but was still bad in 
cold weather.  On examination, there was no scaling or 
ulceration of the skin and no blanching of the extremities, 
except the feet were cold with blanching.  Dorsalis pedal, 
popliteal and femoral pulses were present and fairly strong 
to strong.  

In response to the RO's request for the veteran to identify 
sources of medical treatment for Raynaud's disease, he 
responded that he received treatment from the Canton VA 
outpatient clinic.  Records reflecting treatment at that 
facility from 1999 through 2001 were obtained in support of 
his claim.  He was also provided with a comprehensive VA 
examination in April 2001.

Review of the medical evidence of record reflects that since 
the veteran filed the October 2000 claim for an increased 
rating, his Raynaud's disease has been monitored by the VA 
outpatient clinic, although no particular medical treatment 
has been required.  The reports of outpatient visits during 
that time period at issue (from October 2000 through the 
present) do not reflect that a characteristic active 
Raynaud's attack was observed by medical care providers.  
Rather, Raynaud's diseases is noted to be recurrent and the 
veteran's overall cardiologic status is monitored by his care 
providers.  

The report of the April 2001 VA examination shows that the 
veteran reported wearing two pair of socks in the wintertime 
on account of his Raynaud's disease.  He stated his feet are 
sensitive to blankets and are hyperactive in the daytime.  He 
stated that his hands and feet hurt when exposed to cold 
weather in the winter time and that his feet are cool and 
sweaty in the summer time.  Upon clinical examination of the 
veteran's extremities, no ulcerations, breakdown of skin 
tissue, crepitus, pain or discomfort on range of motion were 
noted.  He had muscle strength of 5/5 and had good filament 
sensation of both hands and both lower extremities.  An X-ray 
study of his heart was interpreted as showing no cardiac 
enlargement and no active pulmonary pathology.  Photographs 
taken in conjunction with the examination show some redness 
of the hands, but no other color variations.  The examiner 
rendered a diagnosis of Raynaud's disease. 

In his substantive appeal, the veteran stated that he has at 
least daily attacks of Raynaud's disease and contended that 
he should be awarded a 40 percent disability rating for these 
symptoms.

Upon review of the veteran's claim and the evidence of 
record, the Board holds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of the 20 percent rating which is currently in effect.  
Although he contends that he experiences daily attacks, there 
is no corroboration contained in the medical evidence of such 
attacks.  Rather, the description of his symptomatology as 
reflected in the outpatient treatment records and in the VA 
examination report would indicate that his impairment 
resulting from Raynaud's disease is more nearly analogous 
with the criteria set forth in Diagnostic Code 7117 for the 
20 percent disability rating.  In the absence of medical 
evidence corroborating the veteran's account of experiencing 
daily attacks of Raynaud's disease involving sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upsets; as 
required by governing regulation, a disability rating higher 
than 20 percent would be inappropriate.  The veteran is 
invited to submit such evidence at any time in support of an 
increased disability rating.


ORDER

A disability rating in excess of 20 percent for Raynaud's 
disease is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



